Citation Nr: 1759841	
Decision Date: 12/22/17    Archive Date: 01/02/18

DOCKET NO.  14-03 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for left eye blindness. 

3.  Entitlement to service connection for a right knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1962 to December 1963, February 1991 to August 1991, October 1994 to April 1995, and January 1996 to September 1996.  He also had subsequent service in the National Guard and Army Reserve,      to include periods of inactive duty training (INACDUTRA) and active duty for training (ACDUTRA). 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In February 2017, the Veteran testified before the undersigned Veterans Law Judge (VLJ) in a video conference hearing.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets the additional delay, but finds that further development is necessary prior to appellate review.

There are outstanding VA treatment records.  An October 25, 2012 VA treatment record notes that the Veteran should return for a follow up appointment in six months.  Additionally, vocational rehabilitation records from March 2016 and June 2016 indicate that the Veteran received ongoing treatment at the local VA Medical Center and an outpatient clinic.  Nevertheless, VA treatment records subsequent to November 14, 2012 have not been associated with the claims file.  Further, VA treatment records repeatedly indicate that the Veteran receives ongoing treatment   at the Dearborn Vet Center.  To date, those records have not been associated       with the claims file.  Accordingly, on remand all outstanding VA and Vet Center treatment records must be associated with the claims file.  

There also appear to be outstanding private treatment records.  In September 2012, the Veteran submitted a VA Form 21-4142 authorizing VA to obtain records from Dr. Weis from July 2012.  While treatment records from Dr. Weis were obtained     in December 2009, updated records have not been requested.  Additionally, VA treatment records note that the Veteran received potentially relevant treatment from his private primary care physician, Dr. Zazaian.  On remand, reasonable efforts should be made to obtain any relevant records. 

The Veteran was provided a VA eye examination in July 2010.  While the examiner diagnosed the Veteran with left eye blindness secondary to a retinal detachment,     the examiner did not address whether that diagnosis was related to the service.  Accordingly, an addendum opinion is warranted.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all VA treatment records from November 14, 2012 to present and associate them with the claims file.    If the requested records are not available, the claims         file should be annotated to reflect such and the Veteran notified of such.

2.  Undertake all necessary actions to obtain the Veteran's records from the Dearborn Vet Center, including records of therapy and group therapy sessions.  All attempts to obtain the records must be documented in the claims file.  If the records are unavailable or do not exist, the file should be annotated to reflect as such, and the Veteran and his representative should be notified.

3.  Ask the Veteran to submit a completed release form with the names and addresses of any private medical    care providers who have treated him for his disabilities    on appeal, to include Dr. Zazaian and Dr. Weis.  After securing any necessary releases, the AOJ should request any relevant records identified.  If any requested records are unavailable, the Veteran should be notified of such.

4.  Send the claims file to a qualified VA eye examiner to obtain a medical opinion concerning the Veteran's claim      for service connection for a left eye disability.  If a new examination is deemed necessary to respond to the question presented, one should be scheduled.  Following review of the claims file, the examiner should opine whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current left eye disability is etiologically related to his active duty service (June 1962 to December 1963, February 1991 to August 1991, October 1994 to April 1995) to include the complaint of tired eyes in January 1963.  The examiner should explain why or why not.

5.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




